Per Curiam.
To establish her right to alimony under G.S. 50-16, plaintiff undertook to prove that defendant, by his assaults and cruel treatment, had put her in such fear for her safety that she was compelled to leave home. In such a situation, the abandonment would be his — not hers — and the judge so instructed the jury. Bailey v. Bailey, 243 N.C. 412, 90 S.E. 2d 696; Caddell v. Caddell, 236 N.C. 686, 73 S.E. 2d 923; Eggleston v. Eggleston, 228 N.C. 668, 47 S.E. 2d 243. The crucial question, therefore, was who abandoned whom. The jury, under proper instructions, answered the determinative issue against plaintiff.
We have carefully examined each assignment of error, and in the trial we find
No error.